Exhibit 10.3
 
SALES REPRESENTATIVE AGREEMENT
 
 
THIS SALES REPRESENTATIVE AGREEMENT (“Agreement”) dated January18, 2011 by and
between D’Arcy Acquisition LLC, a Delaware Limited Liability Company (“Agent”)
with offices at 2015 SW 2nd Street, Pompano Beach, Florida 33069 and Get
Inspired, LLC, a Nevada Limited Liability Company (“Vendor”) with offices at
6019 Olivas Park Drive, Suite C, Ventura, CA 93003, furnishing the services of
Martino Cartier (“Creator”).
 
 
RECITALS
 
WHEREAS, Agent and Creator have co-developed certain proprietary formulas
(“Formulas”) for Creator for hair care/personal care products.
 
WHEREAS, Vendor intends to grant to Agent the exclusive right to manufacture
hair care/personal care products based on the Formulas (“Products”) under a
separate agreement of even date herewith (“Manufacturing Supply Agreement”).
 
WHEREAS, Vendor wishes to retain the services of Agent to act as its exclusive
sales representative in the promotion and sale of the Products to Home Shopping
Network and QVC (collectively referred to as “HSN”).
 
WHEREAS, Agent wishes to be Vendor’s exclusive sales representative with respect
to the Products at HSN.
 
WHEREAS, Creator wishes to be the exclusive on air guest demonstrating and
promoting the Products on HSN.
 
NOW, THEREFORE, In consideration of the promises and for other good and valuable
consideration, the parties hereto agree as follows:
 
1.  
Vendor hereby appoints Agent to act as its exclusive sales representative at HSN
with respect to the Products for a period of fifty four (54) months from the
date first written above (the “Term”). Notwithstanding the foregoing, if Agent
fails to obtain a commitment for an on-air date for the Products within nine
months (9) from the date of this Agreement, Vendor or Agent reserves the right
to terminate this Agreement.

 
2.  
Agent hereby accepts the aforementioned appointment, and in so doing, undertakes
to use its best efforts to actively promote and solicit purchase orders of the
Products from HSN on such terms and conditions as are satisfactory to
Vendor.  Agent further undertakes to use its best efforts to expeditiously
process all HSN purchase orders and all customer returns, charge-backs, and
allowances, and to render, on a reasonably contemporaneous basis, a complete and
accurate accounting to Vendor of all such purchase orders placed by and all
moneys received from HSN.

 
3.  
Vendor shall, in its sole and absolute discretion, determine the trade names and
or trademarks that the Products shall be sold under.

 
 
1

--------------------------------------------------------------------------------

 
 
4.  
Vendor agrees to supply Agent with the necessary product information, talent,
and product samples-at no cost to Agent-to enable Agent to effectively promote
and sell the Products to HSN. Notwithstanding the foregoing, in such instances
where Agent manufactures the Product under the Manufacturing Supply Agreement,
Agent shall assume all costs regarding product samples.

 
5.  
The Term of the Agreement will renew automatically provided: (i) the sale of
Products to HSN continue at a level of profitability acceptable to Vendor and
Agent, (ii) Vendor, Agent and Creator have fulfilled their contractual
obligations under this Agreement; and (iii) all parties have acted in good faith
and fair dealing.

 
6.  
All purchase orders, and other financial/accounting information shared between
the parties during the term of this Agreement is deemed proprietary and
confidential and shall not be divulged to any third party at any time for any
reason, except as provided by law or for purposes of filing taxes.

 
7.  
Vendor agrees that Agent is to receive as its sales commission ten percent (10%)
of the invoiced and collected amount shown on all purchase orders of Products
from HSN less adjustments for returns, charge backs and allowances.

 
8.  
All amounts received from HSN hereunder (“HSN Revenue”) shall be deposited into
an escrow account managed and controlled by both Vendor and Agent (“Escrow”).
Only upon written approval from each Vendor and Agent shall funds be withdrawn
from Escrow to: (i) pay Agent its sales commission specified under Section 7 of
this Agreement, and any past due manufacturing invoices as related to the
Manufacturing Supply Agreement (attached hereto as Exhibit A), and (ii) pay
Vendor the balance remaining on the invoiced amount shown on all purchase orders
of Products from HSN less adjustments for returns, charge backs and allowances.

 
9.  
Agent further agrees to provide Vendor with duplicate copies of all: (i) HSN
purchase orders of Products; (ii) HSN checks issued on all purchase orders of
Products; as well as (iii) any other form of reconciliation or accounting
rendered by HSN as to any and all purchase orders of Products within five (5)
days of Agent’s receipt of same from HSN.  Delivery of such copies may be made
by way of facsimile, electronic mail or regular mail at the discretion of Agent.

 
10.  
Creator and Vendor agree not to promote products that compete with the Products
on live television shopping outlets during the Term of this Agreement, however,
Creator and Vendor shall have the right to exploit, in their sole and absolute
discretion, products that compete with the Products and the Products in all
other channels of trade, including but not limited to, scripted infomercial,
internet, catalog, radio, credit card syndication, direct mail, and retail
without the obligation to pay Agent a commission or fee hereunder.

 
11.  
In the event that during the Term of this Agreement, Creator’s association with
Vendor and/or Agent is terminated for any reason, then the Creator’s obligations
with respect to the Products and on air appearances shall continue until the end
of the Term.

 
12.  
As an inducement to entering this Agreement, Vendor and Creator agree to enter
into an exclusive Manufacturing Supply Agreement with Agent for the manufacture
of the Products.

 
13.  
The Vendor shall maintain the necessary management personnel to perform its
duties as brand manager and talent coordinator (“Coordinator”).  The Coordinator
shall act as the liaison between Creator and Agent.  The Coordinator shall
accompany Creator for all HSN appearances. All direct contact with HSN
administrative, planning and buying offices shall be conducted exclusively
through Agent and Vendor.  Agent and Vendor shall mutually provide notice to the
other party of all communications either party has with HSN regarding the
Products.

 
 
2

--------------------------------------------------------------------------------

 
 
14.  
Agent and Vendor shall not assign or otherwise transfer its rights under this
Agreement without the advanced written consent of the other party, such consent
not to be unreasonably withheld.

 
15.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.

 
16.  
In the event of a dispute between the parties, the prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorneys' fees and
costs at both the trial and appellate levels.

 
17.  
This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof.  No representations, inducements, promises
or agreements, oral or otherwise, not included herein shall be of any force and
effect.  This Agreement may not be amended or modified except in writing signed
by all parties.

 
18.  
The provisions of this Agreement are severable.  Thus, if there is rendered a
final non-appealable determination by a court of competent jurisdiction that any
provision of this Agreement is illegal or unenforceable as a matter of law, such
a finding shall not affect the validity or enforceability of any other provision
hereof.

 
19.  
Jurisdiction to enforce this Agreement, including any default hereunder or
breach alleged by any party shall lie in the courts of Broward County,
Florida.  The parties hereby consent to the subject-matter jurisdiction of said
court and to the personal jurisdiction of said court over each party.

 











 










SIGNATURES ON NEXT PAGE


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


 
D’ARCY ACQUISITION, LLC
 
A Delaware limited liability company
 
By:                                                               Date:
__________________
 
RICHARD NICOLO, President
 


 
 
GET INSPIRED, LLC
 
A Nevada limited liability company
 
By:                                                              Date:
__________________
 
Reno R. Rollé, Managing Member
 


 
By:                                                              Date:
__________________
 
Martino Cartier, Managing Member
 


 
 
INDUCEMENT LETTER
 
I, Martino Cartier, agree to perform all obligations to be performed by me under
this Agreement and make all representations and warran­ties made by Vendor in
this Agreement in order to effectuate the terms and conditions of this
Agree­ment. I agree to look solely to Vendor for payment of any compensation due
me. I hereby accept and acknowledge each and all provisions of this Agreement to
the same extent as if I had signed this Agreement directly.
 


 
__________________________________                     Date:
_______________________
 
Martino Cartier
 
 
 
 
4

--------------------------------------------------------------------------------